Exhibit 10.1

Exhibit E - Termination Letter

August 14, 2008



Dieter P. Schilling

Gregory S. Furness

Delphax Technologies, Inc.

6100 West 110th Street

Bloomington, Minnesota 55438



Re: Warrant, Registration Rights Termination



Ladies and Gentlemen:



In contemplation of an Assignment and Assumption Agreement to be dated August
14, 2008 (the "Agreement") by and between Harland Clarke Corp. and Whitebox
Delphax, Ltd., a British Virgin Islands business company ("Whitebox"), Delphax
Technologies Inc., a Minnesota corporation (the "Company) and Whitebox hereby
irrevocably terminate, without any further action required by the parties, any
and all warrants and other options or rights to acquire securities of the
Company or its affiliates that are held by Whitebox or any of its affiliates.
The warrants, options and rights that are terminated by this letter agreement
include, without limitation: (i) the warrant dated March 26, 2007 to purchase
1,200,000 shares and the warrant dated September 10, 2007 to purchase 6,300,000
shares issued by the Company to Whitebox under the Securities Purchase Agreement
dated March 26, 2007 among the Company, Whitebox and Delphax Technologies Canada
Limited, as amended (the "Securities Purchase Agreement") and all other Warrants
as defined in the Securities Purchase Agreement, and (ii) the warrant dated
March 5, 2004 to purchase 446,877 shares issued to Pandora Select Partners, L.P.
pursuant to the Stock Purchase Warrant dated March 5, 2004.



Whitebox and Delphax further agree that the Registration Rights Agreement, dated
as of March 26, 2007, as amended, between Whitebox and the Company, is hereby
terminated without any further action by the parties, and Whitebox hereby
withdraws any outstanding demands for registration or other claims under such
agreement.



This letter agreement may be signed in two or more counterparts, each of which
shall be deemed an original, but all of which together, including those received
by facsimile transmission which shall be effective as originals, shall
constitute one and the same letter agreement.





WHITEBOX DELPHAX LTD.

By: /s/ Jonathan Wood

Title: Jonathan Wood COO/Director





Acknowledged and Agreed:

 

DELPHAX TECHNOLOGIES INC.

 

By: /s/ Gregory S. Furness

Title: CFO